THE STATE OF TEXAS
                                          MANDATE
TO THE 62ND DISTRICT COURT OF FRANKLIN COUNTY, GREETINGS:
       Before the Court of Appeals for the Sixth Court of Appeals District of Texas, on the 8th
day of August, A.D. 2014, the cause upon appeal to revise or reverse your Judgment was
determined; and therein our said Court made its order in these words:

Carl Storck and Vicki Storck,                             No. 06-13-00066-CV
Appellants
                                                          Trial Court No. 10964
                    v.

Tres Lagos Property Owners
Association, Inc., Appellee



       As stated in the Court’s opinion of this date, we find there was error in the judgment of
the court below. Therefore, we reverse the trial court’s judgment to the extent that it finds that
the that the July 2012 board of directors’ election of the Tres Lagos Property Owners
Association, Inc., was valid and render judgment that this election was invalid. We affirm the
trial court’s judgment in all other respects.
       We further order that each party shall bear its own costs of appeal.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf, and in all things to have it duly recognized, obeyed, and executed.
       WITNESS, the Hon. Josh R. Morriss, III, Chief Justice of our said Court of Appeals, with
the seal thereof annexed, at the City of Texarkana, this the 5th day of June, A.D. 2015.

                                                             DEBRA K. AUTREY, Clerk